          Case 1:21-cv-00445-CJN Document 55-1 Filed 08/20/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 US DOMINION, INC., et al.                           )
                                                     )
          Plaintiffs                                 )
                                                     )
              v.                                     )            Cause No. 1:21-cv-00445-CJN
                                                     )
 MY PILLOW, INC., and                                )
 MICHAEL J. LINDELL,                                 )
                                                     )
          Defendants.                                )

                                         [PROPOSED] ORDER

         On considering Defendant Michael J. Lindell’s Motion to Extend Time to Answer the Complaint

(ECF No. 55), the lack of any opposition thereto, and the entire record herein, the Court finds that Mr.

Lindell’s motion is well taken. For the foregoing reasons, it is hereby

         ORDERED that Defendant Michel J. Lindell’s Motion to Extend Time to Answer the Complaint

is granted; and it is

         FURTHER ORDERED that Defendant Michael J. Lindell shall answer the Complaint (ECF No.

1) on or before Friday, September 24, 2021;

         SO ORDERED.

 Dated: ______________________, 2021




                                                         UNITED STATES DISTRICT JUDGE
